Case 1:18-cv-03984-MHC Document 96-14 Filed 07/27/21 Page 1 of 7




                Exhibit A
       Case 1:18-cv-03984-MHC Document 96-14 Filed 07/27/21 Page 2 of 7

                                                                 Garrett Glasgow
                                                                 Associate Director

                                                                 NERA Economic Consulting
                                                                 4 Embarcadero Center, Suite 400
                                                                 San Francisco, CA 94111
                                                                 Tel: 415-291-1029
                                                                 garrett.glasgow@nera.com
                                                                 www.nera.com




                              GARRETT GLASGOW
                                     Associate Director


Garrett Glasgow’s primary expertise is in the fields of consumer protection and environmental
economics. He has testified as an expert witness, and consulted on a wide variety of cases
related to consumer protection, antitrust, the environment, and intellectual property. He is an
expert in econometric techniques as well as survey methods such as conjoint analysis.

In the areas of consumer protection, Dr. Glasgow has consulted on product defect, product
mislabeling, and voting rights cases. He frequently publishes and speaks on the topic of privacy
protection from an economic perspective, and has consulted on cases related to privacy
violations and the unauthorized sharing of personal information. He has also consulted on
antitrust cases related to price fixing allegations and the competitive effects of corporate mergers,
as well as intellectual property cases related to patent infringement.

In the area of environmental economics, he has consulted on damages to natural resources, most
notably an analysis of damages from lost recreation opportunities resulting from the Deepwater
Horizon oil spill. He has also consulted on pollutant health risk assessments for a variety of
clients, writing peer-reviewed articles and submitting technical comments to proposed changes to
the National Ambient Air Quality Standards (NAAQS).

Prior to joining NERA, Dr. Glasgow was an Associate Professor of Political Science at the
University of California, Santa Barbara (UCSB), where he taught econometrics and other
research methods at both the undergraduate and graduate level. His research is regularly
published in peer-reviewed journals in the fields of economics, environmental policy, political
science, and epidemiology.
        Case 1:18-cv-03984-MHC Document 96-14 Filed 07/27/21 Page 3 of 7

                                                                         Garrett Glasgow

Professional Experience

        NERA Economic Consulting
        Associate Director, 2020-Present
        Senior Consultant, 2014-2020

        University of California, Santa Barbara
        Associate Professor of Political Science, 2006-2014
        Assistant Professor of Political Science, 2000-2006

        Harvard University, Center for Basic Research in the Social Sciences
        Post-Doctoral Fellow, 1999-2000


Education

        California Institute of Technology
        Ph.D. (Social Sciences) 1999
        M.A. (Social Sciences) 1998

        University of California, Los Angeles
        B.A. (Economics) 1995
        B.A. (Political Science) 1995




NERA Economic Consulting                                                               2
        Case 1:18-cv-03984-MHC Document 96-14 Filed 07/27/21 Page 4 of 7

                                                                                 Garrett Glasgow

Expert Analysis and Testimony

Papasan et al. v. Dometic Corporation. United States District Court, Southern District of
Florida, Case No. 1:16-cv-22482-RNS. Survey and market analysis to evaluate damages related
to an alleged product defect. [Expert Report: January 4, 2019. Deposition: January 31, 2019.
Rebuttal Report: March 13, 2019]

Davis et al. v. Electronic Arts, Inc. United States District Court, Northern District of California,
Case No. 3:10-cv-03328-RS. Analysis of similarities between video game avatars and historic
sports rosters. [Declaration: August 12, 2016]

Select Project Experience

Consumer Protection
On behalf of plaintiffs, assessed potential damages using data from a conjoint analysis, in
response to an allegation of defective recreational equipment.

Advice Interactive Group, LLC* v. Web.Com Group, Inc. United States District Court for the
Middle District of Florida Jacksonville Division. On behalf of plaintiffs, assessed potential
damages estimated via conjoint analysis related to an alleged copyright violation.

Shelia Dashnaw, et. al. v. New Balance Athletics, Inc.* United States District Court Southern
District of California. On behalf of defendants, assessed potential damages estimated via conjoint
analysis related to a false advertising claim.

On behalf of various municipalities and special districts in California, assessed potential
violations of the California Voting Rights Act using statistical analyses of voting data.

Antitrust
In re: Korean Ramen Antitrust Litigation, U.S. District Court for the Northern District of
California, Case No. 3:13-cv-04115. On behalf of Nongshim Co. Ltd., assessed allegations of
price fixing in instant ramen noodles.

On behalf of Stamps.com, Inc., assessed the competitive effects of a proposed acquisition of
Endicia, another provider of online postage, in response to an investigation by the Department of
Justice.

On behalf of Zillow, Inc., assessed the competitive effects of a proposed acquisition of Trulia,
Inc., another online real estate advertising platform, in response to an investigation by the
Federal Trade Commission.

On behalf of Dollar Tree, Inc., assessed the competitive effects of a proposed acquisition of
Family Dollar Stores, Inc., another discount retailer, in response to an investigation by the
Federal Trade Commission.




NERA Economic Consulting                                                                           3
        Case 1:18-cv-03984-MHC Document 96-14 Filed 07/27/21 Page 5 of 7

                                                                            Garrett Glasgow


Intellectual Property
On behalf of a telecommunications company, assessed potential damages using data from a
conjoint analysis, in response to an allegation of patent infringement.

Environment
In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010,
United States District Court for the Eastern District of Louisiana, Case No. 2:10-md-02179. On
behalf of defendant BP, analyzed damages from lost recreation opportunities that resulted from
the Deepwater Horizon oil spill.


Publications and Manuscripts

Ang, Ling Ling, and Garrett Glasgow. 2021. “Value of Consumer Data.” In The California
Consumer Privacy Act Handbook. Forthcoming, Lexis/Nexis.

Werner, Dan, and Garrett Glasgow. 2021. “Damage Methodology Trends Within False
Advertising and Product Defect Class Actions.” Competition. 31(1): 125-137.

Glasgow, Garrett, Sarah Butler, and Samantha Iyengar. 2021. “Survey Response Bias and the
`Privacy Paradox': Evidence from a Discrete Choice Experiment.” Applied Economics Letters.
28(8): 625-629.

Glasgow, Garrett, Pavel Oleinikov, and Rhoanne Esteban. 2021. “The Loma Prieta Earthquake
and the Cost of Voting in the 1989 San Francisco Municipal Election: Evidence from a Natural
Experiment.” Research & Politics. 8(1): 1-4. https://doi.org/10.1177/20531680211004254

Glasgow, Garrett, and Chris Stomberg. 2020. “Consumer Welfare and Privacy in Antitrust
Cases – An Economic Perspective.” Antitrust. 35(1): 46-50.

Glasgow, Garrett, and Kenneth Train. 2019. “Response to Comment on ‘Lost Use-Value from
Environmental Injury When Visitation Drops at Undamaged Sites.’” Land Economics. 95(1):
152-156.

Smith, Anne E., and Garrett Glasgow. 2018. “Integrated Uncertainty Analysis for Ambient
Pollutant Health Risk Assessment: A Case Study of Ozone Mortality Risk.” Risk Analysis. 38(1):
163-176.

Glasgow, Garrett, and Kenneth Train. 2018. “Lost Use-Value from Environmental Injury when
Visitation Drops at Undamaged Sites.” Land Economics. 94(1): 87-96.

Glasgow, Garrett, and Anne E. Smith. 2017. “Uncertainty in the Estimated Risk of Lung
Function Decrements Owing to Ozone Exposure.” Journal of Exposure Science and
Environmental Epidemiology. 27(5): 535-538.



NERA Economic Consulting                                                                         4
        Case 1:18-cv-03984-MHC Document 96-14 Filed 07/27/21 Page 6 of 7

                                                                            Garrett Glasgow

Glasgow, Garrett, and Sarah Butler. 2017. “The Value of Non-Personally Identifiable
Information to Consumers of Online Services: Evidence from a Discrete Choice Experiment.”
Applied Economics Letters. 24(6): 392-395.

Cleveland, David A., Lauren Copeland, Garrett Glasgow, Michael V. McGinnis, and Eric R.A.N.
Smith. 2016. “The Influence of Environmentalism on Attitudes toward Local Agriculture and
Urban Expansion.” Society & Natural Resources, 29(1): 88-103.

Glasgow, Garrett and Sona N. Golder. 2015. “A New Approach to the Study of Parties Entering
Government.” British Journal of Political Science, 45(4): 739-754.

Glasgow, Garrett, and Sarah Butler. 2015. “Damages Based on the Intrinsic Value of Privacy?’’
Law360.

Smith, Anne E., and Garrett Glasgow. 2015. “Technical Comments on the Proposed Rule to
Revise the Ozone National Ambient Air Quality Standards (79 Fed. Reg. 75234).” Regulatory
filing.

Smith, Anne E., and Garrett Glasgow. 2015. “Quantification of Uncertainty in EPA’s Estimates
of Lung Function Impacts from Ozone Exposure.” Expert report.

Glasgow, Garrett, Matt Golder and Sona N. Golder. 2012. “New Empirical Strategies for the
Study of Parliamentary Government Formation.” Political Analysis, 20(2): 248-270.

Glasgow, Garrett, Paul G. Lewis and Max Neiman. 2012. “Local Development Policies and the
Foreclosure Crisis in California: Can Local Policies Hold Back National Tides?” Urban Affairs
Review, 48(1): 64-85.

Glasgow, Garrett, Matt Golder, and Sona N. Golder. 2011. “Who ‘Wins’? Determining the Party
of the Prime Minister.” American Journal of Political Science, 55(4): 937-954.

Glasgow, Garrett. 2011. “Do Local Landmark Bridges Increase the Suicide Rate? An Alternative
Test of the Likely Effect of Means Restriction at Suicide Jumping Sites.”
Social Science & Medicine, 72(6): 884-889.

Soleri, Daniela, David A. Cleveland, Garrett Glasgow, Stuart H. Sweeney, Flavio Aragón
Cuevas, Mario R. Fuentes, and Humberto Ríos L. 2008. “Testing Assumptions Underlying
Economic Research on Transgenic Food Crops for Third World Farmers: Evidence from Cuba,
Guatemala and Mexico.” Ecological Economics, 67(4): 667-682.

Adams, James, Michael Clark, Lawrence Ezrow, and Garrett Glasgow. 2006. “Are Niche Parties
Fundamentally Different from Mainstream Parties? The Causes and the Electoral Consequences
of Western European Parties' Policy Shifts, 1976-1998.” American Journal of Political Science,
50(3): 513-529.




NERA Economic Consulting                                                                        5
        Case 1:18-cv-03984-MHC Document 96-14 Filed 07/27/21 Page 7 of 7

                                                                            Garrett Glasgow

Glasgow, Garrett, and Roberto Weber. 2005. “Is There a Relationship Between Election
Outcomes and Perceptions of Personal Economic Well-being? A Test Using Post-election
Economic Expectations.” Electoral Studies, 24(4): 581-601.

Glasgow, Garrett. 2005. “Evidence of Group-Based Economic Voting: NAFTA and Union
Households in the 1992 US Presidential Election.” Political Research Quarterly, 58(3): 427-
434.

Glasgow, Garrett, and R. Michael Alvarez. 2005. “Voting Behavior and the Electoral Context of
Government Formation.” Electoral Studies, 24(2): 245-264.

Adams, James, Michael Clark, Lawrence Ezrow, and Garrett Glasgow. 2004. “Understanding
Change and Stability in Party Ideologies: Do Parties Respond to Public Opinion or to Past
Election Results?” British Journal of Political Science, 34(4): 589-610.

Glasgow, Garrett. 2002. “The Efficiency of Congressional Campaign Committee Contributions
in House Elections.” Party Politics, 8(6): 657-672.

Glasgow, Garrett. 2001. “Mixed Logit Models for Multiparty Elections.” Political Analysis,
9(2): 116-136.

Alvarez, R. Michael, and Garrett Glasgow. 2000. “Two-Stage Estimation of Non-Recursive
Choice Models.” Political Analysis, 8(2): 147-165.

Glasgow, Garrett, and R. Michael Alvarez. 2000. “Uncertainty and Candidate Personality
Traits.” American Politics Quarterly, 28(1): 26-49.




NERA Economic Consulting                                                                      6
